Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/27/22 is acknowledged.  However, Applicant’s arguments regarding the restriction requirement are found persuasive and the restriction requirement is hereby withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:
 “to provide first fluid” in line 2 should be --to provide a first fluid-- (“the first fluid” is later referenced);
“actuation of the valve” in line 8 should be --an actuation of the valve-- (“the actuation of the valve” is later referenced).  
Claim 2 is objected to because “the at least a portion of the second fluid” in lines 7-8 should be --the at least the portion of the second fluid--.
Claim 3 is objected to because “the at least a portion of the first fluid” in each of lines 3-4 and lines 4-6 should be --the at least the portion of the first fluid--.
Claim 12 is objected to because “action of the piston” in line 4 should be --an actuation of the piston-- (“the actuation of the piston” is later referenced).
Claim 15 is objected to because of the following informalities:
“sensor data” in line 2 should be --a sensor data-- (“the sensor data” is later referenced);
“actuation of a valve” in line 4 should be --an actuation of a valve-- (“the actuation of the valve” is later referenced);
“first fluid” in line 5 should be --a first fluid-- (“the first fluid” is later referenced);
“movement of a piston” in line 6 should be --a movement of a piston-- (“the movement of the piston” is later referenced);
“second fluid” in line 7 should be --a second fluid-- (“the second fluid” is later referenced).
Claim 19 is objected to because “opposite movement” in line 7 should be --an opposite movement-- (to allow for clarity in claim 20, see objection to claim 20 below).
Claim 20 is objected to because of the following informalities:
“claim 15” in line 20 should be --claim 19-- (appears to be a typographical error);
“the movement and opposite movement of the piston” in lines 1-2 should be --the movement of the piston and the opposite movement of the piston-- (for clarity).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing device” in claim 15 (see Para 79 of instant Specification - “…processing device may include one or more of a processor, a microprocessor , a controller, a microcontroller, an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), network processor or the like…”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brossard (U.S. 5,488,828).

    PNG
    media_image1.png
    765
    541
    media_image1.png
    Greyscale


Re claim 1:
Brossard discloses a hybrid heat engine system (Fig. 4 (a type of hybrid heat engine system is shown as described in Col. 4, Lines 59-67)) comprising: 
a valve (26, servo-valve - Col. 5, Line 53) configured to provide first fluid (Modified Fig. 4 above - E (person having ordinary skill in the art would recognize element E as a type of first fluid; element E corresponds to “the mass of vapor going up through vapor tower 16” which is referenced at Col. 7, Lines 61-62 which is “steam” per Col. 10, Line 10)) from a heat source (10, boiler - Col. 4, Lines 60-61 (a type of heat source as shown in Fig. 4 and as described in Col. 4, Lines 59-67))(see Fig. 4 - element 26 is shown configured to provide fluid from element 10 as is described at Col. 5, Lines 53-55, and again at Col. 7, Lines 19-64); 
one or more first pipes (36, liquid tower - Col. 6, Line 10 (a type of first pipe as shown in Fig. 4)) fluidly coupled between the valve (26) and a turbine (38, turbine - Col. 6, Line 19)(see Fig. 4, element 36 is shown fluidly coupled between element 26 and 38), the one or more first pipes (36) housing a second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…” (a type of second fluid as shown in Fig. 4))(see Fig. 4 and Col. 6, Lines 9-12 (element 36 is shown and described housing the “liquid from primary reservoir”)); 
a chamber (30, primary reservoir - Col. 5, Line 64 (a type of chamber as shown in Fig. 4)) disposed between the valve (26) and the one or more first pipes (36)(see Fig. 4 - element 30 is shown disposed between element 26 and 36); and 
a piston (Modified Fig. 4 above - C (person having ordinary skill in the art would recognize element C as a type of piston; element C corresponds to the fluid in element 28 which is described at Col. 7, Lines 11-12 (this description is consistent with piston as described in Para 263 of the instant Specification))) disposed in the chamber (30) between the first fluid (Modified Fig. 4 above - E) and the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”)(see Modified Fig. 4 above at element 28 (the type of piston shown as the liquid in element 28 (described at Col. 7, Lines 11-12) is shown disposed in element 30 between element E and the “liquid from primary reservoir” (shown at the bottom of element 30) referenced at Col. 6, Line 11)), wherein at least a portion of the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”) is to be pushed through the turbine (38) to generate energy responsive to actuation of the valve (see Fig. 4, Col. 5, Line 53- Col. 6, Line 24 - “…servo-valve 26 capable of controlling the flow of condensed liquid out of condenser 18… vapor trap provides a passageway for liquid to move from the con denser 18 to primary reservoir 30… The opening allows liquid from primary reservoir 30 to pass into the liquid tower 36… means are provided for generating electricity from the potential energy stored in the column of liquid in liquid tower 36 and primary reservoir 30. The means for generating electricity can be a turbine…”).
Re claim 2:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 1 (as described above), wherein: 
a first distal end (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of first distal end of element 30)) of the chamber (30) is fluidly coupled to the heat source (10) to receive the first fluid (Modified Fig. 4 above - E) from the heat source (10) responsive to the actuation of the valve (26)(see Modified Fig. 4 above and Col. 6, Lines 54-67 (element A is shown fluidly coupled to element 10 through elements 18 and 16 to receive element E per Col. 6, Lines 54-67 which must require element 26 to be activated to allow the described function)); 
a second distal end (Modified Fig. 4 above - B (person having ordinary skill in the art would recognize element B as a type of second distal end of element 30)) of the chamber (30) is fluidly coupled to the one or more first pipes (36) to receive a first amount of the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”)(see Modified Fig. 4 above - element B is shown fluidly coupled to element 36 to receive the “…liquid from primary reservoir 30…” referenced at Col. 6, Line 11 as described in Col. 7, Line 60 - Col. 8, Line 2); and
the piston (Modified Fig. 4 above - C) is configured to move the first amount of the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”) responsive to the actuation of the valve (26) to increase pressure of the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”) and to push the at least a portion of the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”) through the turbine (38)(see Modified Fig. 4 above - element C is shown configured to move the “…liquid from primary reservoir…” when element 26 is actuated by increasing pressure in element 30 thereby causing the flow through element 38 (see Col. 7, Lines 60-64 (full operation described from Col. 6, Line 44 through Col. 8, Line 2))).
Re claim 3:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 1 (as described above) further comprising one or more second pipes (16, vapor tower - Col. 5, Line 22 (a type of second pipe as shown in Fig. 4)) fluidly coupled between the turbine (38) and the one or more first pipes (36)(see Fig. 4 - element 16 is shown fluidly coupled between element 38 and element 36), wherein the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”) has a cyclical flow from the one or more first pipes (36) to the turbine (38), from the turbine (38) to the one or more second pipes (16), and from the one or more second pipes (16) to the one or more first pipes (36)(see Fig. 4 - a closed cycle flow is shown from element 36 to element 38, from element 38 to element 16, and from element 16 to element 36). 
Re claim 4:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 1 (as described above) further comprising a condenser (18, condenser - Col. 5, Line 23) fluidly coupled to the heat source (10) and the one or more first pipes (36)(see Fig. 4 - element 18 is shown fluidly coupled to each of elements 10 and 36), wherein the condenser (18) is configured to condense at least a portion of the first fluid (Modified Fig. 4 above - E)(Col. 5, Lines 54-55 - “…condensed liquid out of condenser 18…”) and to provide the at least a portion of the first fluid that has been condensed (Col. 5, Lines 54-55 - “…condensed liquid out of condenser 18…”) to the one or more first pipes (36) responsive to the first fluid having pushed the piston (Modified Fig. 4 above - C) within the chamber (30)(see Modified Fig. 4 above and Col. 5, Line 62 - Col. 6, Line 12), the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”) comprising the at least a portion of the first fluid that has been condensed (Col. 5, Lines 54-55 - “…condensed liquid out of condenser 18…”)(see Modified Fig. 4 above and Col. 5, Line 62 - Col. 6, Line 12) and cooling water from the condenser (see Fig. 4 and Col. 5, Lines 46-47 (water is described as the fluid depicted within elements 30 and 10 and this feeds element 18 (as described at Col. 6, Lines 60-64 and Col. 7, Lines 60-64), and per Col. 5, Lines 23-25 this water is cooled and thereby a type of cooling water)).
Re claim 5:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 1 (as described above), wherein the piston (Modified Fig. 4 above - C) is a slug of fluid (see Modified Fig. 4 above at element C (element C corresponds to the fluid in element 28 which is described at Col. 7, Lines 11-12 and this is shown as a type of slug of fluid)).
Re claim 6:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 1 (as described above) further comprising a partition (Modified Fig. 4 above - D (person having ordinary skill in the art would recognize element D as a type of partition of element 30)) disposed in the chamber (30) between the piston (Modified Fig. 4 above - C) and the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”)(see Modified Fig. 4 above - element D is shown disposed in element 30 between element C and the “liquid from primary reservoir” referenced at Col. 6, Line 11 which is shown as liquid at the bottom of element 30), wherein the partition (Modified Fig. 4 above - D) is configured to compress (see Modified Fig. 4 above and Col. 6, Lines 54-67) and is configured to push the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”) responsive to movement of the piston (Modified Fig. 4 above - C)(see Modified Fig. 4 above and Col. 7, Lines 60-64).
Re claim 8:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 1 (as described above), wherein:
the hybrid heat engine system (Fig. 4) is a hydraulic ram (see Fig. 4 at element 28 and Col. 5, Line 62 - Col. 6, Line 1 (Fig. 4 is shown as a type of hydraulic ram (consistent with the definition given at Para 29 of the instant Specification which describes “…A hydraulic ram system is a system that uses water hammer effect to raise a fluid at an original hydraulic head to a higher hydraulic head (e.g., this change in pressure can be used to convert energy and/or produce electricity)...”) as element 28 is shown/described with the structure capable of using water hammer effect to raise fluid at the bottom of element 28 to the top of element 28 which is later used to produce electricity at elements 38/40 (see Col. 6, Lines 13-21))); 
the first fluid (Modified Fig. 4 above - E) is steam (see Modified Fig. 4 above at element E, Col. 7, Lines 61-62, and Col. 10, Line 10 (element E corresponds to “the mass of vapor going up through vapor tower 16” which is referenced at Col. 7, Lines 61-62 which is “steam” per Col. 10, Line 10)); 
the heat source (10) is a steam source (Col. 4, Lines 60-64 - “…boiler 10 for boiling a liquid contained therein and thereby creating vapor… (Per Col. 6, Lines 46-47 the depicted liquid in Fig. 4 is “water” and per Col. 10, Line 10 the vapor in element 16 is “steam” which is shown originating from element 10, and thereby element 10 is a type of steam source)); and 
the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”) is water (Col. 6, Lines 46-47).
Re claim 9:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 1 (as described above) further comprising:
an expansion tank (42, collector reservoir - Col. 6, Lines 21-22 (a type of expansion tank as shown in Fig. 4)) fluidly coupled to the one or more first pipes (36)(see Fig. 4 - element 42 is shown fluidly coupled to element 36), wherein the expansion tank (42) is configured to regulate pressure of the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”) in the one or more first pipes (36) responsive to flow of the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”) through the one or more first pipes (36) toward the turbine (38)(see Fig. 4 and Col. 6, Lines 18-24 and Col. 6, Lines 49-51 (element 42 is described collecting and controlling flow of water (which is shown originating in element 36 and flowing through element 38) and controlling the temperature thereof, all of which are types of pressure regulation)).
Re claim 10:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 1 (as described above) further comprising a valve assembly (28, vapor trap - Col. 6, Line 55; 54, flow meter - Col. 6, Line 39 (person having ordinary skill in the art would recognize elements 28 and 54 collectively as a type of valve assembly (see description of the function of element 28 at Col. 5, Line 65 - Col. 6, Line 1))) disposed between the valve (26) and the chamber (30)(see Fig. 4 - element 28/54 is shown disposed between element 26 and element 30), wherein the valve assembly (28/54) is configured to regulate flow of the first fluid (Modified Fig. 4 above - E) between the valve (26) and the chamber (30)(see Fig. 4 and Col. 5, Line 65 - Col. 6, Line 1).
Re claim 11:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 1 (as described above), wherein the chamber (30) comprises: 
a first distal end (Modified Fig. 4 above - F (person having ordinary skill in the art would recognize element F as a type of first distal end of element 30 (element 30 is interpreted as including element 28))) that is at a first height (see Modified Fig. 4 at element F (a type of first height is shown at element F)) and is configured to receive the first fluid (Modified Fig. 4 above - E) from the heat source (10)(see Modified Fig. 4 above - element F is shown configured to receive element E through element 18 as described at Col. 6, Lines 54-67); 
a second distal end (Modified Fig. 4 above - A (person having ordinary skill in the art would recognize element A as a type of second distal end of element 30)) that is at a second height (see Modified Fig. 4 above at element A (a type of second height is shown at element A)) that is at least as high as the first height (see Modified Fig. 4 above - the height shown at element A is shown at least as high as the height shown at element F); and 
61a U-shaped body (28, vapor trap - Col. 6, Line 55 (a type of U-shaped body as shown in Fig. 4)) that is routed from the first distal end (Modified Fig. 4 above - F) to a third height (Modified Fig. 4 above at element G (a type of third height is shown at element G)) and is routed from the third height (Modified Fig. 4 above at element G) to the second distal end (Modified Fig. 4 above - A)(see Modified Fig. 4 above - element 28 is shown routed from element F to element G and then to element A), wherein the third height (Modified Fig. 4 above at element G) is lower than the first height (see Modified Fig. 4 at element F) and the second height (see Modified Fig. 4 at element A)(see Modified Fig. 4 above - the type of height depicted at element G is shown lower than the types of height at elements F and A).
Re claim 12:
A hybrid heat engine system (Fig. 4 (a type of hybrid heat engine system is shown as described in Col. 4, Lines 59-67)) comprising: 
a chamber (28, vapor trap - Col. 5, Line 55 (a type of chamber as shown in Fig. 4)) housing a piston (Modified Fig. 4 above - C (person having ordinary skill in the art would recognize element C as a type of piston; element C corresponds to the fluid in element 28 which is described at Col. 7, Lines 11-12 (this description is consistent with piston as described in Para 263 of the instant Specification)))(see Modified Fig. 4 above - element C is shown housed within element 28); 
one or more first pipes (36, liquid tower - Col. 6, Line 10 (a type of first pipe as shown in Fig. 4)) fluidly coupled between the chamber (28) and a turbine (38, turbine - Col. 6, Line 19)(see Fig. 4 - element 36 is shown fluidly coupled between elements 28 and 38), wherein responsive to actuation of the piston (Modified Fig. 4 above - C) within the chamber (28), a working fluid (Col. 6, Lines 11-12) within the one or more first pipes (36) is to be pushed through the turbine to generate energy (Col. 6, Lines 13-21 (see Col. 7, Lines 60-64 for description of actuation of element C of Modified Fig. 4 above)); and
an expansion tank (30, primary reservoir - Col. 5, Line 64 (a type of expansion tank as shown in Fig. 4)) coupled to the one or more first pipes (36) between the chamber (28) and the turbine (38)(see Fig. 4 - element 30 is shown coupled to element 36 between elements 28 and 38), wherein the expansion tank (30) is configured to regulate change in pressure generated in the working fluid by the actuation of the piston (see Fig. 4, Col. 6, Lines 54-67, and Col. 7, Lines 60-66).
Re claim 13:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 12 (as described above), wherein the actuation of the piston (Modified Fig. 4 above - C) is caused by actuating a valve (26, servo-valve - Col. 5, Line 53) to provide a heat source fluid (Modified Fig. 4 above - I (person having ordinary skill in the art would recognize element I as a type of heat source fluid; element I corresponds to “liquid in condenser 18” which is referenced at Col. 5, Line 25 which is shown originating at element 10 in Fig. 4, and element 10 is described as a type of heat source at Col. 4, Lines 59-67)) to a first distal end (Modified Fig. 4 above - G (person having ordinary skill in the art would recognize element G as a type of first distal end of element 28)) of the chamber (28), the heat source fluid (Modified Fig. 4 above - I) being at a higher pressure than the working fluid at a second distal end (Modified Fig. 4 above - H (person having ordinary skill in the art would recognize element H as a type of second distal end of element 28)) of the chamber (28)(see Modified Fig. 4 above - fluid at element I is shown as the same fluid at element H, element I is shown lower than element H and thereby having a higher pressure).
Re claim 14:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 12 (as described above), further comprising: 
a partition (Modified Fig. 4 above - J (person having ordinary skill in the art would recognize element J as a type of partition)) disposed in the chamber (28) between the piston (Modified Fig. 4 above - C) and the working fluid (Col. 6, Lines 11-12)(see Modified Fig. 4 above and Col. 6, Lines 61-65 (air is described being drawn through element 28 which requires air to pass through element J at which point the air at element J must be disposed in element 28 between element C and the “liquid from primary reservoir 30” referenced at Col. 6, Lines 11-12)), wherein the partition (Modified Fig. 4 above - J) is configured to compress (see Modified Fig. 4 above, Col. 6, Lines 52-53, and Col. 7, Lines 46-50 (element 28 is described initially being void of liquid and subsequently with a flow of liquid therethrough that is void of vapor (as described at Col. 5, Line 62 - Col. 6, Line 1) which necessarily means element J has compressed (compressed as that void has filled with liquid))) and push the working fluid responsive to the actuation of the piston (see Fig. 4 and Col. 7, Lines 60-64).
Re claim 15:
Brossard discloses a method (see Fig. 4) comprising: 
receiving, by a processing device (46, regulator - Col. 6, Line 31 (a type of processing device as described at Col. 31-31)) from a sensor (50, pressure sensor - Col. 6, Lines 34-35), sensor data (Col. 6, Lines 34-38 - “…Pressure sensors 48 and 50…provide information to the regulator 46…”) associated with a hybrid heat engine (Fig. 4 (a type of hybrid heat engine is shown as described in Col. 4, Lines 59-67))(see Fig. 4 and Col. 6, Lines 34-38); and 
causing, by the processing device (46) based on the sensor data, actuation of a valve (26, servo-valve - Col. 5, Line 53)(Col. 6, Lines 31-38) to provide first fluid (Modified Fig. 4 above - E (person having ordinary skill in the art would recognize element E as a type of first fluid; element E corresponds to “the mass of vapor going up through vapor tower 16” which is referenced at Col. 7, Lines 61-62 which is “steam” per Col. 10, Line 10)) from a heat source (10, boiler - Col. 4, Lines 60-61 (a type of heat source as shown in Fig. 4 and as described in Col. 4, Lines 59-67)) into a chamber (30, primary reservoir - Col. 5, Line 64 (a type of chamber as shown in Fig. 4)) of the hybrid heat engine (Fig. 4)(see Fig. 4 and Col. 7, Lines 40-64), 
wherein the first fluid (Modified Fig. 4 above - E) causes movement of a piston (Modified Fig. 4 above - C (person having ordinary skill in the art would recognize element C as a type of piston; element C corresponds to the fluid in element 28 which is described at Col. 7, Lines 11-12 (this description is consistent with piston as described in Para 263 of the instant Specification))) disposed within the chamber (30)(see Fig. 4 and Col. 7, Lines 60-64), 
wherein the movement of the piston causes second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…” (a type of second fluid as shown in Fig. 4)) to be pushed through a turbine (38, turbine - Col. 6, Line 19) to generate energy (see Fig. 4, Col. 5, Line 53- Col. 6, Line 24 - “…servo-valve 26 capable of controlling the flow of condensed liquid out of condenser 18… vapor trap provides a passageway for liquid to move from the con denser 18 to primary reservoir 30… The opening allows liquid from primary reservoir 30 to pass into the liquid tower 36… means are provided for generating electricity from the potential energy stored in the column of liquid in liquid tower 36 and primary reservoir 30. The means for generating electricity can be a turbine…”), the turbine (38) being fluidly coupled to the chamber (30) via one or more first pipes (36, liquid tower - Col. 6, Line 10 (a type of first pipe as shown in Fig. 4))(see Fig. 4 - element 38 is shown fluidly coupled to element 30 via element 36).
Re claim 16:
Brossard discloses the method (see Fig. 4) of claim 15 (as described above), wherein a partition (Modified Fig. 4 above - D (person having ordinary skill in the art would recognize element D as a type of partition of element 30)) is disposed in the chamber (30) between the piston (Modified Fig. 4 above - C) and the second fluid (Col. 6, Line 11 - “…liquid from primary reservoir 30…”)(see Modified Fig. 4 above - element D is shown disposed in element 30 between element C and the “liquid from primary reservoir” referenced at Col. 6, Line 11 which is shown as liquid at the bottom of element 30).
Re claim 18:
Brossard discloses the method (see Fig. 4) of claim 15 (as described above), wherein the sensor (50) is a pressure sensor (Col. 6, Lines 34-35) and the sensor data indicates a drop in pressure in the chamber (see Fig. 4 and Col. 7, Lines 1-2).
Re claim 19:
Brossard discloses the method (see Fig. 4) of claim 18 (as described above), wherein: 
the actuation of the valve (26) causes a first amount of the first fluid (Modified Fig. 4 above - E) to enter the chamber (see Fig. 4 and Col. 7, Lines 60-64 (flow of liquid through element 28 is described which is a result of element 26 being opened as shown and per Col. 7, Lines 5-10 this liquid is the condensed vapor in element 18 which corresponds to element E in Modified Fig. 4 above)); 
the first amount of the first fluid causes the movement of the piston (Modified Fig. 4 above - C) in a first direction away from the first amount of the first fluid (see Modified Fig. 4 above - flow in element 28 at element F is shown in a type of first direction which is down and away from the condensed fluid at the bottom of element 18); and 
subsequent to the movement of the piston (Modified Fig. 4 above - C) in the first direction (see Modified Fig. 4 above at element F (flow through element 28 is shown down and away from element 18 at element F)), the drop in pressure in the chamber causes opposite movement of the piston in a second direction opposite to the first direction (see Modified Fig. 4 above at element H - flow through element 28 at element H is shown up and toward element 18, which is opposite in direction from the flow through element 28 at element F, and this flow has been brought about by reduction in pressure in element 30 described at Col. 6, Lines 54-67).
Re claim 20:
Brossard discloses the method (see Fig. 4) of claim 15 (as described above), wherein the movement (see Modified Fig. 4 above - flow in element 28 at element F is shown in a type of first direction which is down and away from the condensed fluid at the bottom of element 18) and opposite movement (see Modified Fig. 4 above at element H - flow through element 28 at element H is shown up and toward element 18) of the piston (Modified Fig. 4 above - C) causes a cyclical flow of the second fluid through the one or more first pipes (36), the turbine (38), and one or more second pipes (16, vapor tower - Col. 5, Line 22 (a type of second pipe as shown in Fig. 4)) fluidly coupled between the turbine (38) and the one or more first pipes (36)(see Fig. 4 - element 16 is shown fluidly coupled between element 38 and element 36)(see Fig. 4 - a closed cycle flow is shown from element 36 to element 38, from element 38 to element 16, and from element 16 to element 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brossard (U.S. 5,488,828), as applied to claims 6 and 16 above, in view of Roberts (U.S. 7,260,934).
Re claim 7:
Brossard discloses the hybrid heat engine system (Fig. 4) of claim 6 (as described above).
Brossard fails to disclose wherein the partition is a bladder filled with gas.
Roberts teaches wherein a partition (see Fig. 4 at element 42 (a type of partition is shown)) is a bladder (42, expandable bladder - Col. 8, Lines 49-50) filled with gas (Col. 5, Lines 36-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the partition of Brossard after the partition of Roberts (thereby using the bladder of Roberts as the partition of Brossard) for the advantage of being able to control the volume of the housing (Roberts; Col. 6, Lines 50-52).
Re claim 17:
Brossard discloses the method (see Fig. 4) of claim 16 (as described above), wherein the piston (Modified Fig. 4 above - C) is a fluid piston (see Modified Fig. 4 above at element C (element C corresponds to the fluid in element 28 which is described at Col. 7, Lines 11-12 and this is shown as a type of fluid piston)).
Brossard fails to disclose wherein the partition is a bladder structure.
Roberts teaches wherein a partition (see Fig. 4 at element 42 (a type of partition is shown)) is a bladder structure (42, expandable bladder - Col. 8, Lines 49-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the partition of Brossard after the partition of Roberts (thereby using the bladder of Roberts as the partition of Brossard) for the advantage of being able to control the volume of the housing (Roberts; Col. 6, Lines 50-52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baker (U.S. 7,748,219) discloses a hybrid heat engine system and method (see Fig. 1a);
Hall (U.S. 2013/0276446) discloses a hybrid heat engine system and method (see Fig. 1);
Prueitt et al. (U.S. 7,021,900) discloses a hybrid heat engine system and method (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/18/22